DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drain closure fitting extending across the inlet that is configured to receive a plug, an actuator that is configured to move the plug to open and close the inlet, and a cable assembly that is configured to manipulate the actuator of claims 15-17 and 30 and the bath comprising a door of claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 18-29, 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,542,846. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘846 patent disclose all of the limitations of claims 14, 18-29, 31-33.
Re. claim 14, claims 1, 13, and 5 of the ‘846 patent discloses all of the limitations of claim 14 wherein the limitation of the central longitudinal plane extending along the central axis of the connector is perpendicular to the central axis of the chamber is inherent to limitation that a central-longitudinal axis of the connector portion is perpendicular to the center axis of the discharge portion, the center-longitudinal axis of 
Re. claim 18, claim 2 of the ‘846 patent further discloses the limitations of claim 18.
Re. claim 19, claim 9 of the ‘846 patent further discloses the limitations of claim 19.
Re. claim 20, claims 1 and 5 of the ‘846 patent further discloses the limitations of claim 20.
Re. claim 21, claims 1 and 5 of the ‘846 patent further discloses the limitations of claim 21.
Re. claim 22 claims 1, 13, and 5 of the ‘846 patent discloses all of the limitations of claim 22 wherein the limitation of the wall merges with the annular wall of the connector portion at least to opposing points on the annular wall such that the diameter of the connector portion extends between the opposing pints and through the central axis of the connector is inherently disclosed by the limitations that the chamber merges with the connection portion at a diameter of the connector portion, and wherein a central-longitudinal axis of the connector portion is perpendicular to the center axis of the discharge portion, the center-longitudinal axis of the connector portion, the center-longitudinal axis of the connector portion extending through a central extend of the hollow body and through the connector outlet.
Re. claim 23, claim 9 of the ‘846 patent further discloses the limitations of claim 23.
Re. claim 24, claims 1 and 5 of the ‘846 patent further discloses the limitations of claim 24.
Re. claim 25, claim 4 of the ‘846 patent further discloses the limitations of claim 25.
Re. claim 26, claims 1 and 5 of the ‘846 patent further discloses the limitations of claim 26.
Re. claim 27, claims 1, 5, and 8 of the ‘846 patent discloses all of the limitations of claim 27.
Re. claim 28, claim 9 of the ‘846 patent further discloses the limitations of claim 28.
Re. claim 29, claims 1, 5, and 8 of the ‘846 patent further discloses the limitations of claim 29.
Re. claim 31, claims 6 and 14 of the ‘846 patent further discloses the limitations of claim 31.
Re. claim 32, claim 8 of the ‘846 patent further discloses the limitations of claim 32.
Re. claim 33, claim 7 of the ‘846 patent further inherently discloses the limitations of claim 33.

Claims 15-16 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,542,846 in view of Ball (US Patent Publication No. 2010/0037392).  Re. claim 15, claims 1, 5, and 13 discloses all of the limitations of claim 14 as recited above, however, does not explicitly recite a .
Re. claim 16, claims 1, 5, and 13 discloses all of the limitations of claim 14 as recited above, however, does not explicitly recite an actuator that is configured to move the plug to open and close the inlet.  Ball teaches that it is old and well known in the art of drains to further include an actuator (30) that is configured to move the plug to open and close the inlet (see paragraphs 0012 and 0035). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims ‘846 patent to further include an actuator that is configured to move the plug to open and close the inlet as taught by Ball to provide a means of moving the plug as recited in claim 15 and to further provide greater claim scope protection.
Re. claim 30, claim 1, 5, and 8 discloses all of the limitations of claim 27 as recited above, however, does not explicitly recite a drain closure fitting extending across the inlet that is configured to receive a plug.  Ball teaches that it is old and well known in the art of drains to include does not explicitly recite a drain closure (82) fitting extending across the inlet that is configured to receive a plug (46).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to .


Claims 15-17 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,542,846 in view of Yu (US Patent Publication No. 2016/0177554).  Re. claim 15, claims 1, 5, and 13 discloses all of the limitations of claim 14 as recited above, however, does not explicitly recite a drain closure fitting extending across the inlet that is configured to receive a plug.  Yu teaches that it is old and well known in the art of drains to include does not explicitly recite a drain closure (14) fitting extending across the inlet that is configured to receive a plug (11).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims ‘846 patent to include the drain closure fitting extending across the inlet that is configured to receive a plug as taught by Yu to provide a means of sealing the drain to fill the bath or basin and to further provide greater claim scope protection.
Re. claim 16, claims 1, 5, and 13 discloses all of the limitations of claim 14 as recited above, however, does not explicitly recite an actuator that is configured to move the plug to open and close the inlet.  Yu teaches that it is old and well known in the art of drains to further include an actuator (12) that is configured to move the plug to open and close the inlet (see paragraphs 0042 and 0045). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 
Re. claim 17, claims 1, 5, and 13 discloses all of the limitations of claim 14 as recited above, however, does not explicitly recite a cable assembly that is configured to manipulate the actuator.  Yu teaches that it is old and well known in the art of drains to further include cable assembly (3) that is configured to manipulate the actuator (see paragraphs 0042 and 0045). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims ‘846 patent to further include a cable assembly that is configured to manipulate the actuator as taught by Yu to provide a means of moving the plug as recited in claim 16 and to further provide greater claim scope protection.
Re. claim 30, claim 1, 5, and 8 discloses all of the limitations of claim 27 as recited above, however, does not explicitly recite a drain closure fitting extending across the inlet that is configured to receive a plug Yu teaches that it is old and well known in the art of drains to include does not explicitly recite a drain closure (14) fitting extending across the inlet that is configured to receive a plug (11).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims ‘846 patent to include the drain closure fitting extending across the inlet that is configured to receive a plug as taught by Yu to provide a means of sealing the drain to fill the bath or basin and to further provide greater claim scope protection.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,542,846 in view of Torres (US Patent Publication No. 2014/0201900).  Re. claim 33, claims 1-14 discloses all of the limitations of claim 31 as recited above, however, does not explicitly recite a bath comprising a door.  Torres teaches that it is old and well known in the art baths to include a door (140).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims ‘846 patent to include a door or easily accessing the bath, especially for users with limited mobility and to further provide greater claim scope protection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danver (US Patent No. 1,070,424).
Re. claim 22, Danver discloses a drain fitting comprising: 
an inlet opening (at 4) and an outlet opening (at 6), the inlet opening being larger than the outlet opening (see Figure 1), 

a connector portion (10) connected to the wall (see Figure 1), the connector portion comprising an annular wall forming a hollow body and a connector outlet that is configured to be connected to piping (9) to direct fluid away from the drain fitting (see Figure 1), the annular wall having a diameter perpendicular to a central axis of the connector portion (see Figure 1), 
wherein the wall merges with the annular wall of the connector portion at least to opposing points on the annular wall such that the diameter of the connector portion extends between the opposing points and through the central axis of the connector (See figure 1).
Re. claim 26, Danver further discloses a first cross-sectional flow area at the merger being larger than a second cross-sectional flow area through the connector portion (See Figure 1).

Claim(s) 22, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming (US Patent No. 1,584,986).
Re. claim 22, Fleming discloses a drain fitting comprising: 
an inlet opening (at 4) and an outlet opening shown generally in the location of reference numeral 25 in Figures 1 and 2), the inlet opening being larger than the outlet opening (shown generally in the location of reference numeral 18 in Figure 1), 

a connector portion (2) connected to the wall (see Figure 1), the connector portion comprising an annular wall forming a hollow body and a connector outlet that is configured to be connected to piping (via threads 3) to direct fluid away from the drain fitting (see Figure 1), the annular wall having a diameter perpendicular to a central axis of the connector portion (see Figure 1), 
wherein the wall merges with the annular wall of the connector portion at least to opposing points on the annular wall such that the diameter of the connector portion extends between the opposing points and through the central axis of the connector (see Figure 1).
Re. claim 24, Fleming further discloses a drain fitting comprising a flange (25) annularly surrounding the inlet and extending radially away from a central axis of the inlet, wherein a lower surface of the flange is configured to be supported by a surface of a bathing apparatus (see Figure 1).

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danver (US Patent No. 1,070,424).
Re. claim 27, Danver discloses a drain fitting comprising: 
a wall (5) extending between an inlet (at 4) and an outlet (at 6), the inlet being larger than the outlet (see Figure 1), and wherein the wall comprises an interior surface 
a connector portion (10) comprising a tube (see Figure 1), the connector portion comprising a connector outlet that is configured to be connected to piping (9) to direct fluid away from the drain fitting along a central axis of the tube (see Figure 1), 
wherein the wall merges with the tube of the connector portion (via threads at the top of 10, see Figure 1) such that a first cross-sectional flow area at the merger is larger than a second cross-sectional flow area through the tube (see Figure 1), wherein the central axis of the tube extends through the first cross- sectional flow area (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danver (US Patent No. 1,070,424).
Should Danver be found not to disclose the first cross-sectional flow area at the merger being larger than a second cross-sectional flow area through the tube, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having .  

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danver as applied to claim 22 above, and further in view of Paden (US Patent No. 6,058,525).
Re. claim 23, Danver does not explicitly recite the drain inlet having a diameter that is greater than 1 ½ inches.
Paden teaches that it is old and well known in the art of drains to provide a drain inlet having a diameter that is greater than 1 ½ inches (10a being greater than outer diameter of 1-c which is 1 5/8 inches; see col. 5, line 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Danver by making the inlet have a diameter larger than 1 ½ inches to provide a larger collection area for draining water and faster draining.  

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danver as applied to claim 22 above, and further in view of Ball (US Patent Publication No. 2010/0037392).
Re. claim 25, Danver does not explicitly recite the drain fitting being generally elbow shaped.
Ball teaches that it is old and well known in the art of drain fittings to provide and drain fitting that is generally elbow-shaped (see Figure 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Danver by making the drain fitting generally elbow shaped as taught by Ball to allow for the fluid from the drain to be directed laterally towards a drain pipe which may be offset from the vertical axis of the drain. 

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming as applied to claim 22 above, and further in view of Paden (US Patent No. 6,058,525).
Re. claim 23, Fleming does not explicitly recite the drain inlet having a diameter that is greater than 1 ½ inches.
Paden teaches that it is old and well known in the art of drains to provide a drain inlet having a diameter that is greater than 1 ½ inches (10a being greater than outer diameter of 1-c which is 1 5/8 inches; see col. 5, line 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fleming by making the inlet have a .  

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming as applied to claim 22 above, and further in view of Ball (US Patent Publication No. 2010/0037392).
Re. claim 25, Fleming does not explicitly recite the drain fitting being generally elbow shaped.
Ball teaches that it is old and well known in the art of drain fittings to provide and drain fitting that is generally elbow-shaped (see Figure 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fleming by making the drain fitting generally elbow shaped as taught by Ball to allow for the fluid from the drain to be directed laterally towards a drain pipe which may be offset from the vertical axis of the drain. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming as applied to claim 22 and further in view of Danver (US Patent No. 1,070,424).
Re. claim 26, Fleming does not explicitly recite a first cross-sectional flow area at the merger being larger than a second cross-sectional flow area through the connector portion.
Danver teaches that it is old and well known in the art of drains to provide a connector wherein the wall merges with the tube of the connector portion (via threads at .  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danver (US Patent No. 1,070,424).
Re. claim 27, Danver discloses a drain fitting comprising: 
a wall (5) extending between an inlet (at 4) and an outlet (at 6), the inlet being larger than the outlet (see Figure 1), and wherein the wall comprises an interior surface 
a connector portion (10) comprising a tube (see Figure 1), the connector portion comprising a connector outlet that is configured to be connected to piping (9) to direct fluid away from the drain fitting along a central axis of the tube (see Figure 1), 
wherein the wall merges with the tube of the connector portion (via threads at the top of 10, see Figure 1) such that a first cross-sectional flow area at the merger is larger than a second cross-sectional flow area through the tube (see Figure 1), wherein the central axis of the tube extends through the first cross- sectional flow area (see Figure 1).
Should Danver be found not to disclose the first cross-sectional flow area at the merger being larger than a second cross-sectional flow area through the tube, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Danver by changing the cross-sectional areas such that the first is larger than the second. Applicant appears to have placed no criticality on the cross-sectional areas being different as claimed and it appears that the .  
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danver as applied to claim 27 above, and further in view of Paden (US Patent No. 6,058,525).
Re. claim 28, Danver does not explicitly recite the drain inlet having a diameter that is greater than 1 ½ inches.
Paden teaches that it is old and well known in the art of drains to provide a drain inlet having a diameter that is greater than 1 ½ inches (10a being greater than outer diameter of 1-c which is 1 5/8 inches; see col. 5, line 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Danver by making the inlet have a diameter larger than 1 ½ inches to provide a larger collection area for draining water and faster draining.  

Claims 27, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US Patent No. 1,584,986) in view of Danver (US Patent No. 1,070,424).
Re. claim 27, Fleming discloses a drain fitting comprising: 
a wall (20) extending between an inlet (shown generally in the location of reference numeral 25 in Figures 1 and 2) and an outlet (shown generally in the location of reference numeral 18 in Figure 1), the inlet being larger than the outlet (see Figure 1), and wherein the wall comprises an interior surface that slopes inwardly between the 
a connector portion (2) comprising a tube (see Figure 1), the connector portion comprising a connector outlet that is configured to be connected to piping (via threads 3) to direct fluid away from the drain fitting along a central axis of the tube (see Figure 1), 
wherein the wall merges with the tube of the connector portion (at the top of 2) and wherein the central axis of the tube extends through the first cross- sectional flow area (see Figure 1).
Danver teaches that it is old and well known in the art of drains to provide a connector wherein the wall merges with the tube of the connector portion (via threads at the top of 10, see Figure 1) such that a first cross-sectional flow area at the merger is larger than a second cross-sectional flow area through the tube (see Figure 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fleming by utilizing the connector of Danver to allow the drain fitting to be joined to a waste pipe comprising a flange, instead of threads.  Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing 
Re. claim 29, Fleming further discloses a drain fitting comprising a flange (25) annularly surrounding the inlet and extending radially away from a central axis of the inlet, wherein a lower surface of the flange is configured to be supported by a surface of a bathing apparatus (see Figure 1).
Re. claim 31, Fleming further discloses a bath comprising the drain fitting (see page 1, line 3).

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Danver as applied to claim 27 above, and further in view of Paden (US Patent No. 6,058,525).
Re. claim 28, Fleming does not explicitly recite the drain inlet having a diameter that is greater than 1 ½ inches.
Paden teaches that it is old and well known in the art of drains to provide a drain inlet having a diameter that is greater than 1 ½ inches (10a being greater than outer diameter of 1-c which is 1 5/8 inches; see col. 5, line 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fleming by making the inlet have a .  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danver (US Patent No. 1,070,424) as applied to claim 27 and further in view of Ball (US Patent Publication No. 2010/0037392).
Re. claim 30, Danver does not explicitly recite a drain closure fitting extending across the inlet that is configured to receive a plug.
Ball teaches that it is old and well known in the art of drains to include does not explicitly recite a drain closure (82) fitting extending across the inlet that is configured to receive a plug (46).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Danver to include the drain closure fitting extending across the inlet that is configured to receive a plug as taught by Ball to provide a means of sealing the drain to fill the bath or basin.


Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Danver as applied to claims 27 and 31 and further in view of Ball (US Patent Publication No. 2010/0037392).
Re. claim 30, Fleming does not explicitly recite a drain closure fitting extending across the inlet that is configured to receive a plug.
Ball teaches that it is old and well known in the art of drains to include does not explicitly recite a drain closure (82) fitting extending across the inlet that is configured to receive a plug (46).  It would have been obvious to one of ordinary skill in the art prior to 
Re. claim 32, Fleming does not explicitly recite a bath further comprising an overflow pipe that is connected to the connector portion and is configured to connect to a waste fluid pipe, wherein the inlet, outlet, and wall are configured to cause fluid to fill the overflow pipe to a height approaching a height of fluid in a bath.
Ball teaches that it is old and well known in the art of baths to include an overflow pipe (22) that is connected to the connector portion (66) and is configured to connect to a waste fluid pipe (158, see Figure 10), wherein the inlet, outlet, and wall are configured to cause fluid to fill the overflow pipe to a height approaching a height of fluid in a bath (inherently disclosed because where the claimed and prior art products are substantially identical in structure, claimed properties or functions are presumed to be inherent. See MPEP 2112.01
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fleming by including the overflow pipe as taught by Ball to provide a means of preventing the overflow of the bath.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Danver as applied to claim 31 and further in view of Torres (US Patent Publication No. 2014/0201900).  
Re. claim 33, Fleming does not explicitly recite a bath comprising a door.  Torres teaches that it is old and well known in the art baths to include a door (140).  It would .


Claims 30, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danver as applied to claims 27 and further in view of Ball (US Patent Publication No. 2010/0037392).
Re. claim 30, Danver does not explicitly recite a drain closure fitting extending across the inlet that is configured to receive a plug.
Ball teaches that it is old and well known in the art of drains to include does not explicitly recite a drain closure (82) fitting extending across the inlet that is configured to receive a plug (46).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Danver to include the drain closure fitting extending across the inlet that is configured to receive a plug as taught by Ball to provide a means of sealing the drain to fill the bath or basin.
Re. claim 31, Danver does not explicitly recite a bath comprising the drain.
Ball teaches that it is old and well known in the art of drains to provide a drain in a bath (2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Danver by providing the drain in a bath as taught by Ball to give the device greater utility.
Re. claim 32, Danver does not explicitly recite a bath further comprising an overflow pipe that is connected to the connector portion and is configured to connect to a waste fluid pipe, wherein the inlet, outlet, and wall are configured to cause fluid to fill the overflow pipe to a height approaching a height of fluid in a bath.
Ball teaches that it is old and well known in the art of baths to include an overflow pipe (22) that is connected to the connector portion (66) and is configured to connect to a waste fluid pipe (158, see Figure 10), wherein the inlet, outlet, and wall are configured to cause fluid to fill the overflow pipe to a height approaching a height of fluid in a bath (inherently disclosed because where the claimed and prior art products are substantially identical in structure, claimed properties or functions are presumed to be inherent. See MPEP 2112.01
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Danver by including the overflow pipe as taught by Ball to provide a means of preventing the overflow of the bath.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danver and Ball as applied to claim 31 and further in view of Torres (US Patent Publication No. 2014/0201900).  
Re. claim 33, Danver does not explicitly recite a bath comprising a door.  Torres teaches that it is old and well known in the art baths to include a door (140).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bath of Danver-Ball to include a door or easily accessing the bath, especially for users with limited mobility.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Self et al. (US Patent No. 6,890,427), is analogous because it discloses a drain fitting wherein the wall of the chamber mergers with the annular wall of a connector portion and extends at least to a central longitudinal plane of the connector portion, wherein the central longitudinal plane extends along the central axis of the connector portion and is perpendicular to the central axis of the chamber.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754